IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0517-05


MATTHEW JAMES LEACHMAN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS COUNTY



 The opinion was delivered per curiam.

O P I N I O N


	A jury found Appellant guilty of aggravated sexual assault and the court sentenced
him to 40 years in prison.  The Court of Appeals affirmed.  Leachman v. State, No. 01-98-01255-CR (Tex. App. - Houston [1st Dist.], delivered April 8, 2004).  Appellant filed a
petition for discretionary review contending, inter alia, that the Court of Appeals erred in its
review of his fourth point of error.  Appellant argued below that three different portions of
the victim's testimony should have been admitted to attack the victim's credibility, and the
evidence was admissible under Evidence Rule 412(b)(2)(E).  The Court of Appeals did not
address Appellant's argument and instead found the evidence inadmissible under Evidence
Rule 412(b)(2)(C). 
	The Court of Appeals overruled Appellant's claim without addressing his argument
that the evidence was admissible under Rule 412(b)(2)(E). Therefore, we summarily grant
ground three of Appellant's petition for discretionary review.  Appellant's remaining grounds
for review are dismissed without prejudice.  The judgment of the Court of Appeals is vacated
and the case is remanded to the Court of Appeals to reconsider Appellant's fourth point of
error. 


DATE DELIVERED: November 9, 2005
DO NOT PUBLISH